DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group I (claims 1-15) in the reply filed on November 10, 2021 is acknowledged. 
Claims 16-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on January 23, 2020.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a substrate” in line 3 step a), and “forming a solar control coating” in lines 9-10 are indefinite because the scope of "a substrate" and “a solar control coating in describing the substrate and solar control coating are unclear whether they the same as the preamble substrate and a solar control coating. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (NPL titled: Aerosol assisted chemical vapour deposition of ZnO films on glass with noble metal and p-type dopants; use of dopants to influence preferred orientation, attached).
Regarding claim 1, Walters teaches a method for depositing a thermally conductive oxide (TCO) film or coating on a substrate such as glass for better solar 
Regarding claim 2, Walters teaches wherein the step of depositing the mixture of precursor solution and solvent to form at least one coating layer on the substrate comprises: aerosol of the precursor solution on the substrate (abstract, 2. Experimental methods, page 6556).
Regarding claim 3, Walters teaches wherein the precursor solution comprises organometallic precursors or inorganic compounds (abstract, 2. Experimental methods, page 6556).
Regarding claim 4, Walters teaches wherein the inorganic or organometallic precursors are acetylacetonates for example (abstract, 2. Experimental methods, page 6556).

Regarding claim 6, Walters teaches wherein the step of depositing the mixture of precursor solution and solvent to form at least one coating layer on the substrate comprises: aerosol of the precursor solution on the substrate (abstract, 2. Experimental methods, page 6556, 3 results, page 6556-6557).
Regarding claim 7, Walters teaches wherein the substrate temperature is between 250 °C and 450 °C for example (abstract, 2. Experimental methods, page 6556).
Regarding claim 8, Walters teaches wherein the concentration of the precursor solution is ~0.02 mol dm-3 for example (abstract, 2. Experimental methods, page 6556).
Regarding claim 11, Walters teaches wherein the step of depositing the mixture of precursor solution and solvent is performed by the aerosol-assisted chemical vapor deposition technique (AACVD) (abstract).
Regarding claim 12, Walters teaches wherein the solar control coating comprises: i) a first active protective layer residing over one surface of the substrate such as ZnO; ii) a non-continuous metallic nanoparticle layer residing over said first active protective layer such as Au, or Ag; iii) a second active protective layer residing over said metallic nanoparticle layer such as ZnO; and iv) a dielectric layer such as Al2O3 (3.3.2. Doped films, page 6557).  
Regarding claim 14, Walters teaches wherein the dielectric layer comprises Al2O3 (3.3.2. Doped films, page 6557).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (NPL titled: Aerosol assisted chemical vapour deposition of ZnO films on glass with noble metal and p-type dopants; use of dopants to influence preferred orientation, attached) as applied to claims 1-8, 11-12, and 14-15.
Regarding claim 9, Walters teaches wherein the step of depositing the precursor solution mixture and solvent of step c) comprises: introducing said mixture into the heating chamber by means of a carrier gas with a flow (2. Experimental methods, page 6556).  Walters does not explicitly teach with a flow of between 1 and 10 L min-1. However, Walters recognizes the flow rate is adjusted by changing the coating or film thickness (abstract, 2. Experimental methods, page 6556).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow rate for a desired coating thickness (abstract, 2. Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 10, Walters teaches wherein the carrier can be nitrogen for example (2. Experimental methods, page 6556).  
Regarding claim 13, Walters teaches a method as disclosed above.  Walters does not explicitly teach metallic nanoparticles size is adjusted by changing the desired morphologies (3.3.2. Doped films, page 6557).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the metallic nanoparticles size for a desired morphologies (3.3.2. Doped films, page 6557). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717